t c memo united_states tax_court thomas l and laura l gordon petitioners v commissioner of internal revenue respondent docket no filed date thomas l gordon and laura l gordon pro_se dwight m montgomery for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency in and additions to petitioners' federal_income_tax as follows deficiency additions to tax sec_6653 sec_6661 b b sec dollar_figure dollar_figure dollar_figure percent of the interest computed on dollar_figure at the time of assessment and or payment of tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are whether petitioners failed to report income from thefts on their return whether petitioners are liable for the addition_to_tax for fraud and whether petitioners are liable for the addition_to_tax for substantial_understatement of liability findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petition was filed petitioners were husband and wife and resided in san dimas california petitioners were married in date petitioner laura l gordon mrs gordon was married to alexander p sandoval sandoval from to mrs gordon received child_support payments in bimonthly amounts of dollar_figure during and as a result of her divorce from sandoval petitioners filed a form_1040 u s individual_income_tax_return for showing dollar_figure as their adjusted_gross_income petitioners and the lasd during petitioner was employed as a deputy sheriff with the los angeles sheriff's department lasd petitioner began working for the lasd on date from date until date the lasd assigned petitioner to its narcotics bureau from date until date petitioner was assigned to major violators crew ii majors ii an elite narcotics enforcement team to investigate money laundering and narcotics_trafficking on date the lasd promoted petitioner to sergeant transferred him out of the narcotics bureau and assigned him to the lakewood station during mrs gordon was not employed she worked for the lasd from date until date the date she retired on or about date mrs gordon received a pension check dated date in the amount of dollar_figure petitioner deposited this check into petitioners' account at chino valley bank chino eufrasio g cortez cortez joined the lasd in date cortez was assigned to majors ii from date until date in date the majors ii team arrested angel leon leon and other suspects for trafficking cocaine and laundering money majors ii seized at least dollar_figure in cash petitioner was the investigating officer on the ernest montenegro montenegro case majors ii arrested montenegro and seized cash in date majors ii arrested heriberto martinez martinez and seized cash cortez was the investigating officer on the martinez case in date majors ii assisted by the local police department arrested three people and seized cocaine and cash as part of the investigation of jamie ramos ramos in date majors ii detained suspects and seized cash as part of the investigation of victor lopez lopez petitioner was not a member of majors ii at the time of the lopez investigation petitioner's indictment on date a federal grand jury charged petitioner in a three-count indictment with violating u s c sec money laundering sec_7206 willfully false statements on a tax_return and u s c sec_982 forfeiture the indictment charging petitioner with violating sec_7206 pertained to petitioners' return petitioner's case proceeded to trial in the united_states district_court central district of california in date a jury found petitioner guilty of the charge of violating sec_7206 a hung jury resulted in a mistrial on the money laundering charge and a retrial led to the same result the civil forfeiture count was settled cortez was also indicted as part of a plea agreement in his own criminal case cortez testified against petitioner in both of petitioner's criminal trials bank accounts and credit card accounts during petitioners maintained a joint checking account at security pacific national bank security glendale california petitioner had his lasd paycheck deposited directly into the security account during during and only petitioners had signatory authority over this account during petitioners withdrew dollar_figure from their security account to purchase a cashier's check and wrote two dollar_figure checks to themselves petitioners did not withdraw any cash from this account through an automated teller machine during or during petitioners maintained a joint checking account at chino in pomona california petitioners opened this account in date and closed it in date during this period only petitioners had signatory authority over the chino account there were no withdrawals from this account during during petitioners did not withdraw any cash from the chino account through an automated teller machine during petitioner maintained an account at first city savings federal credit_union the credit_union los angeles california petitioner opened this account in date during and petitioner did not withdraw any cash from the credit_union except for the three accounts set out above petitioners did not maintain either jointly or severally any other bank accounts during or during petitioners had a mastercard credit card account at security petitioners received two dollar_figure cash advances from their mastercard during and two dollar_figure cash advances from their mastercard during also during petitioners had a visa credit card account at bank americard card center pasadena california construction of gladstone house on date petitioner and a prior spouse purchased vacant land located on gladstone street in san dimas california for approximately dollar_figure in or about the city of san dimas placed a lien in the amount of dollar_figure against petitioner's land for street improvements on date petitioner received the land as his separate_property as part of his divorce settlement with his prior spouse on date petitioner paid dollar_figure towards the lien with funds from the credit_union in date petitioners commenced construction of a house on the gladstone property from date until date petitioners rented an apartment at the peartree san dimas apartments peartree in san dimas on date petitioners paid a cash deposit of dollar_figure to peartree on date petitioners made a cash payment of dollar_figure for the first month's rent from date until date petitioners made their monthly rent payment of dollar_figure by checks drawn on their security account petitioners completed construction of their house and occupied it in or about date on date petitioners applied for a dollar_figure residential_loan from first federal_savings_and_loan_association of san gabriel valley the loan was approved in date cash deposits during during petitioners made the following cash deposits into their security account date deposited by amount denominations mrs gordon mrs gordon petitioner petitioner petitioner petitioner mrs gordon mrs gordon mrs gordon petitioner petitioner petitioner total dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure bill sec_24 dollar_figure bill sec_25 dollar_figure bills dollar_figure bills dollar_figure bill sec_25 dollar_figure bills dollar_figure bills unknown dollar_figure bill dollar_figure bills dollar_figure bill sec_4 dollar_figure bills unknown unknown unknown on date mrs gordon deposited dollar_figure cash made up of dollar_figure bills into petitioners' chino account other sources of petitioners' money petitioners had known sources of money during totaling dollar_figure petitioners received additional cash totaling dollar_figure during from checks written to the grocery store for amounts over the total purchase_price this money was used for taking the children out to lunch or for similar activities in addition mrs gordon cashed child_support checks totaling dollar_figure during cash payments during during petitioners made the following purchases with cash date unknown unknown unknown unknown total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure description lumber lumber lumber lumber rental deposit lumber rent emerson glass city of san dimas snyder diamond snyder diamond snyder diamond snyder diamond snyder diamond city of san dimas engineer reports steel opinion respondent argues that petitioners underreported their income for with the intent to evade tax petitioners contend that although they did deposit and expend large amounts of cash during the income that respondent alleges was unreported was actually cash that petitioners had saved during previous years the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and for the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of an underpayment for each year was due to fraud sec_7454 rule b if respondent establishes that any portion of the underpayment is treated as attributable to fraud the entire underpayment is treated as attributable to fraud and subject_to the 75-percent addition_to_tax unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6653 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 a pattern of consistent underreporting of income for a number of years especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud as to each of the years 348_us_121 otsuki v commissioner supra under sec_61 gross_income includes all income from whatever source derived gross_income includes funds derived from legal and illegal sources 343_us_130 where a taxpayer keeps no books_or_records or fails to file a return from which his income_tax_liability can be assessed the internal_revenue_service irs may reconstruct the taxpayer's income sec_446 722_f2d_193 5th cir affg tcmemo_1983_20 the irs has great latitude in reconstruction methods 54_tc_1530 as a general_rule the computation of taxable_income is made under the method_of_accounting regularly employed by the taxpayer or if no method_of_accounting has been used by the taxpayer made under such method as in the opinion of respondent clearly reflects income sec_446 moore v commissioner supra giddio v commissioner supra initially respondent determined that petitioner received money from the following sources case leon montenegro martinez ramos lopez amount dollar_figure big_number big_number big_number big_number total dollar_figure respondent alleges that the testimony of cortez along with petitioners' bank records establishes that petitioners underreported their income in at trial cortez testified that petitioner received cash from thefts of drug-tainted money during including the following dollar_figure of stolen cash from the leon case dollar_figure of stolen cash from the martinez case and dollar_figure of stolen cash from the lopez case in reference to the montenegro case cortez testified that he did not recall whether petitioner kept any of the stolen cash for himself cortez stated that he received dollar_figure from petitioner and that petitioner as the investigating officer in the montenegro case would have determined the share that the other officers would receive and that petitioner would usually have kept the largest share for himself cortez could not place a dollar amount on any money received by petitioner from the ramos investigation cortez testified that he received two bundles of cash totaling dollar_figure and that petitioner received two bundles of cash his estimate that petitioner received dollar_figure is based on cortez's counting of his own two bundles in this case of illegal unreported income respondent must establish that the deficiency determination is supported by a proper foundation of substantive evidence 596_f2d_358 9th cir revg 67_tc_672 respondent cannot rely on the presumption of correctness of the notice_of_deficiency and must offer evidence linking the taxpayer to the activity id cortez's testimony links petitioner to the thefts during and those thefts provide the likely source for the unreported income that we determine below see 745_f2d_541 9th cir affg tcmemo_1982_371 petitioners argue that cortez's testimony is not reliable because cortez is required to testify for the government under the terms of his plea bargain petitioners also point to cortez's admissions at trial of his falsifying numerous police reports and perjuring himself during prior court appearances nonetheless cortez's testimony is not improbable and it is corroborated by the evidence of petitioners' cash deposits and expenditures in petitioners made unexplained cash deposits totaling dollar_figure and cash expenditures totaling dollar_figure petitioners claim that they had a cash hoard that was the source for cash deposits and expenditures during they contend that they deposited money from their cash hoard into their accounts to cover checks written for the building of the house mrs gordon claims that she had cash on hand from child_support payments sales of woodcrafts yard sales and gifts from her parents during mrs gordon cashed child_support checks totaling dollar_figure as for mrs gordon's other claimed sources no credible_evidence was presented from which we can even estimate an amount of available cash for example mrs gordon claimed that she received approximately dollar_figure cash from yard sales but she testified that she could not remember whether or not the money went into her cash hoard mrs gordon claims that she cannot recall the source of dollar_figure bills deposited by her on date it is not credible that mrs gordon could not remember the source of dollar_figure cash particularly in that form petitioner claims that the sources of his cash hoard were cash from his father the sale of a car and real_estate sales petitioner testified that his father paid for the lumber purchased during for the gladstone house petitioner's testimony however was contradicted by testimony from a cashier at the lumberyard who remembered petitioner's making the purchases petitioner provided no evidence of any car sale other than a receipt that shows that petitioner purchased not sold a car the real_estate sales that petitioner claims provided cash for his hoard occurred sometime before petitioner produced canceled checks that purportedly represent moneys from real_estate sales however several of the checks appear to have been deposited into petitioner's bank accounts and no evidence of any withdrawal of cash from these accounts was presented petitioners failed to call any witnesses to corroborate any of the alleged cash sales petitioners' testimony was marked by selective memories and otherwise was not credible we therefore reject the testimony of petitioners as to the existence of a cash hoard for purposes of the fraud addition_to_tax respondent has met her burden of proving this underpayment_of_tax by clear_and_convincing evidence by showing a likely source for the cash deposits and cash expenditures ie the thefts and by negating petitioners' claimed nontaxable sources ie the cash hoard see 355_us_595 348_us_121 respondent must also prove fraudulent intent petitioner's conviction under sec_7206 does not collaterally estop petitioner from disputing the addition_to_tax under sec_6653 84_tc_636 respondent's burden with respect to fraudulent intent is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including an understatement of income dealings in cash and implausible or inconsistent explanations of behavior 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_273 the record in this case is replete with evidence of petitioners' fraudulent intent petitioners understated their income in they deposited large amounts of cash and made large expenditures of cash moreover petitioners' explanation of the source of the cash deposits and cash payments is implausible their claims of a cash hoard and other trial testimony are unsupported and not worthy of belief respondent has proven by clear_and_convincing evidence an underpayment_of_tax due to fraud for petitioners have not proven that the amount determined by respondent is incorrect or that any part of the underpayment is not attributable to fraud see sec_6653 petitioners contend that we should consider the constitutional concept of double_jeopardy in reaching our decision regarding the fraud addition_to_tax the fifth_amendment to the constitution provides in part no person shall for the same offence be twice put in jeopardy of life or limb in 303_us_391 the united_states supreme court stated congress may impose both a criminal and a civil sanction in respect to the same act or omission for the double_jeopardy clause prohibits merely punishing twice or attempting a second time to punish criminally for the same offense the question for decision is thus whether section b the predecessor of sec_6653 imposes a criminal sanction that question is one of statutory construction the remedial character of sanctions imposing additions to tax has been made clear by this court in passing upon similar legislation they are provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud citations and fn ref omitted see 98_tc_165 the imposition of the addition_to_tax for fraud is not barred by double_jeopardy respondent also determined that petitioners are liable for the sec_6661 addition_to_tax for petitioners bear the burden of proving that respondent’s determination is not correct rule a 105_tc_324 sec_6661 provides for an addition_to_tax on underpayments attributable to a substantial_understatement_of_income_tax sec_6661 defines the term understatement as being the excess of the amount of tax required to be shown on the return for the taxable_year over the amount shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the deficiency in tax we have determined represents a substantial_understatement under the facts established in the record petitioners are liable for the addition_to_tax under sec_6661 for to reflect the foregoing decision will be entered under rule
